DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-9, without traverse in the Applicant’s response on 04/16/2021 is acknowledged.  Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
In this Office Action, claims 10-20 are withdrawn and claims 1-9 are examined.
Specification
The disclosure is objected to because of the following informalities: the labels (114, 115, 116) in paragraph [0042] of the Patent Application Publication 2019/0044391 are incorrect.  
Appropriate correction is required.
Drawing Objections
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “wherein the magnetic body receiving portion is formed to have a larger cross-sectional area than the cross-sectional area of the permanent magnet” of claim 8, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Figure [1] should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See MPEP § 608.02(g).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding Claim 1, the phrase “the magnetic body” (second paragraph) and the phrase “the permanent magnet” (second paragraph), are not well defined, since they lack antecedent basis.
Regarding Claims 2-9 are indefinite since they depend directly or indirectly on claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al., (hereinafter Hwang), U.S. Patent Application Publication 2018/0198186, in view of Kim, U.S. Patent Application Publication 2015/0116178.
Regarding Claim 1, Hwang teaches, a shielding unit (Figs. 6 and 11B) for wireless power transfer module comprising: 
a magnetic field shielding sheet (221, 222, Fig. 11B) which shields a magnetic field generated in predetermined frequency band and condense the magnetic field in a desired direction; and 
a magnetic body receiving portion (receiving portion of shielding sheet 222) formed through the magnetic field shielding sheet so that [[a]] magnetic body (221) for inducing magnetic force lines generated from [[a]] permanent magnet (“permanent magnet” [0118]) is inserted 
wherein a size of the magnetic body receiving portion has a larger than that of the magnetic body...(Hwang: Figs. 6 and 11B, para. [0088], [0101], [0102], [0113], [0118]).
Hwang does not explicitly teach, so that a gap is formed between the side surface of the magnetic body and the inner surface of the magnetic body receiving portion when the magnetic body is inserted.
However, Kim teaches (Fig. 1), so that a gap (S) is formed between the side surface of the magnetic body and the inner surface of the magnetic body receiving portion when the magnetic body is inserted.  (Kim: Fig. 1, para. [0034], [0035], [0040]-[0042]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the shield sheet of Hwang to include the gaps around the magnetic body (120) of Kim, the motivation being “in order to effectively prevent magnetic fields generated from the first absorbing sheet 110 and the (Kim: Figs. 5A, 5B, para. [0035]).  Therefore, the limitations of Claim 1 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 2, the combination of Hwang in view of Kim further teaches, wherein the magnetic field shield sheet includes a plate-type supporting member (Hwang: 120, Fig. 6) (Kim: 130) on a surface thereof, and the magnetic body is directly attached to the supporting member.  (Hwang: Figs. 6 and 11B, para. [0080]), (Kim: Fig. 1, para. [0035]).
Regarding Claim 3, the combination of Hwang in view of Kim further teaches, wherein the supporting member is a heat-radiating sheet (Hwang: 120, Fig. 6) or an adhesive member having an adhesive layer formed on at least one side thereof.  (Hwang: Fig. 6, para. [0080]).
Regarding Claim 4, the combination of Hwang in view of Kim further teaches, wherein the supporting member is a thin metal sheet (Hwang: metallic protecting member 120, Fig. 6) made of metal material.  (Hwang: Fig. 6, para. [0080]).
Regarding Claim 5, the combination of Hwang in view of Kim further teaches, wherein the metal sheet includes at least one pattern (Hwang: slit 122, Fig. 6) formed through the metal sheet.  (Hwang: Fig. 6, para. [0080]).
Regarding Claim 6, the combination of Hwang in view of Kim further teaches, wherein the pattern includes at least one of a slit (Hwang: slit 122a, Fig. 3D having a (Hwang: Fig. 3D, para. [0078]).
Regarding Claim 7, the combination of Hwang in view of Kim further teaches, wherein the gap (Kim: S) is formed entirely or partially along the circumferential direction of the magnetic body, the motivation being “in order to effectively prevent magnetic fields generated from the first absorbing sheet 110 and the second absorbing sheet 120 from invading each other's areas to interfere with and cause a loss to each other” [0035].  (Kim: Fig. 1, para. [0035]).
Regarding Claim 9, the combination of Hwang in view of Kim further teaches, wherein the magnetic body is a separate piece (Kim: 120) separated from the magnetic field shielding sheet by a punching process (Kim: “machined by punching” [0033]) to form the magnetic body receiving portion, the motivation being “in consideration of productivity and working efficiency” [0033].  (Kim: Fig. 1, para. [0033]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang, in view of Kim, as applied to claim 1, and further in view of Kumura et al. (hereinafter Kumura), U.S. Patent Application Publication 2015/0325362.
Regarding Claim 8, the combination of Hwang in view of Kim teaches, “a wireless power receiving module and the wireless power transmitting module is provided a permanent magnet” [0118] yet is silent on the cross-section of the permanent magnet in relation to the magnetic body,.  (Hwang: Figs. 6 and 11B, para. [0118]).

However, Kumura teaches (Fig. 2B), wherein the magnetic body receiving portion (receiving portion of shielding layer 4) is formed to have a larger cross-sectional area than the cross-sectional area of the permanent magnet (“magnet” [0031]).  (Kumura: Fig. 2B, para. [0031], [0033]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the cross-sections of the combination of Hwang in view of Kim to include the cross-sections of Kumura, the motivation being to “[allow] the coil inductance to change only slightly…for a magnet-mounted transmitter coil unit” [0033].  (Kumura: Fig. 2B, para. [0033]).  Therefore, the limitations of Claim 8 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MALCOLM BARNES/
Examiner, Art Unit 2837
5/22/2021



/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837